Name: Council Regulation (EEC) No 1154/82 of 11 May 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture9
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/8 Official Journal of the European Communities 15 . 5 . 82 COUNCIL REGULATION (EEC) No 1154/82 of 11 May 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, at the same time taking account of the special needs in some sectors ; Whereas the Monetary Committee will be consulted ; whereas, as this is an urgent matter, the measures envi ­ saged should be adopted in accordance with the condi ­ tions laid down in Article 3 (2) of Regulation No 1 29, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the representative rates currently were fixed by Regulation (EEC) No 878/77 (3), as last amended by Regulation (EEC) No 1051 /82 (4) ; whereas new repre ­ sentative rates closer to present economic circum ­ stances should be fixed for the Greek drachma ; Whereas it is necessary to provide for the immediate entry into effect of this new representative rate, while HAS ADOPTED THIS REGULATION : Article 1 Annex V to Regulation (EEC) No 878/77 shall be replaced by Annex V in the Annex hereto. Article 2 This Regulation shall enter into force on 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No 106, 30 . 12 . 1962, p . 2553/62. R OJ No L 263, 19 . 9 . 1973, p. 1 . (3) OJ No L 106, 29 . 4 . 1977, p . 27 . O OJ No L 123 , 6 . 5 . 1982, p . 1 . 15 . 5 . 82 Official Journal of the European Communities No L 134/9 ANNEX 'ANNEX V GREECE 1 ECU = 64-8597 Greek drachmas. This rate shall apply from 17 May 1982 ; other dates may, however, be fixed for distillation operations and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79.'